Gray, C. J.
The St. of 1871, c. 177, is a legitimate exercise of the power of the Legislature to lay out public highways. The proprietors of the bridge and property, thereby taken for the purpose under the right of eminent domain, were doubtless entitled by the Constitution to a jury to assess their damages. But the question whether the county, and any and which towns therein, should bear the burdens of paying such damages, and of maintaining and repairing this public highway for the future, and in what proportions, was to be determined by the Legislature, or in such manner as it should direct, without any right to a trial' by jury, except at its discretion. Hingham & Quincy Bridge v. Norfolk, 6 Allen, 353. Salem Turnpike & Chelsea Bridge v. Essex, 100 Mass. 282. Haverhill Bridge v. County Commissioners, 103 Mass. 120. Scituate v. Weymouth, 108 Mass. 128.
1. The statute allows any party aggrieved by the award of the commissioners to appeal to a jury, and expressly declares that the award of the commissioners “ shall be binding upon all parties interested,” except for such appeal, and, if neither party so appeals within a limited time, “ shall be absolutely binding upon all the parties interested therein.” If the appeal to a jury is by the *445proprietors of the bridge, like proceedings are to be had as upon the ordinary laying out of a highway; the application for a jury is to be made to the county commissioners, and questions of law arising at the trial before the jury may be decided by the Superior Court, and, upon bill of exceptions or appeal for matter of law apparent on the record, by this court. If the appeal to a jury is by the county commissioners, (as it may be, in behalf either of the county or of any town affected by the award,) the Legislature seems to have considered it not fitting that the county commissioners, being the nominal appellants, should hear the application for a jury, and has provided that the appeal shall be to this court; and, upon a trial by a jury summoned for the purpose by this court, questions of law might be raised and decided. St. 1871, c. 177, §§ 2, 3.
The Legislature having thus afforded a method of reviewing, at the appeal of either party, the award of the commissioners as to the amount of damages to be paid to the proprietors of the bridge, or by the county or any town therein; and declared that, if neither party so appeals, the award of the commissioners shall be absolutely binding upon all parties interested; has clearly manifested its intention that any question of law or fact, involved in such estimate of damages by the commissioners, should be decided by them, and not be open to revision in this court by way of exception to their award. The commissioners in the present case, having ruled upon all such questions as they arose, and returned their award accordingly, had exhausted their authority in the premises, and their attempt to submit the correctness of their rulings to this court was nugatory. Peabody v. School Committee of Boston, 115 Mass. 383. The objections made to the award of the commissioners, and the motion based upon those objections, must therefore be overruled.
In the case of Salem Turnpike & Chelsea Bridge v. Essex, 100 Mass. 282, on which the appellants rely, the only questions of law, entertained by the court on the return of the award of the commissioners, related to the constitutionality of the statute under which they were appointed.
2. The remaining question, reserved by the report of the justice before whom the present case was heard, is whether the appeal of the county commissioners tc a jury was in time.
*446It was argued by the learned counsel for the appellants, that as the statute requires the award and decree of the commissioners to be “ made in writing and reported to the Supreme Judicial Court for the county of Hampshire,” it must be returned at a regular term of the court, and that the time limited for an appeal cannot begin to run until it is so returned.
But the statute requires the award to be made and reported in writing, not only to this court, but also to the proprietors of the bridge, to the towns charged, and to the county commissioners. Either party, whether it be the proprietors of the bridge, whose application for a jury must be made to the county commissioners, or the county commissioners acting in behalf of the county or towns, whose appeal lies directly to this court, is required to “ appeal to a jury within sixty days,” not after the return of the award to this court or to the county commissioners, but “ after receiving the award and decree of said commissioners as aforesaid.” And it is only the taking or claim of an appeal by the party, requiring no judicial action for its allowance, which is to be within the sixty days. The only reasonable construction of the statute is, that the award of the commissioners, as soon as made in writing, is to be reported at once to the clerk’s office of this court, to the proprietors of the bridge, to the towns affected by the award, and to the county commissioners, without waiting for a regular term, either of this court or of the county commissioners; and that the claim of an appeal must be filed in the clerk’s office of this court within sixty days thereafter.
Neither the county commissioners, nor any other party interested, having taken any steps towards appealing from the award for more than sixty days after receiving it, it must, by the express terms of the statute, be held to be absolutely binding.
Award accepted.